

115 S1632 IS: Viewer and Listener Protection Act of 2017
U.S. Senate
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1632IN THE SENATE OF THE UNITED STATESJuly 26, 2017Mr. Moran (for himself, Mr. Schatz, Mr. Inhofe, Mr. Blumenthal, Mr. Young, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish an additional fund in the Treasury to meet existing statutory obligations to reimburse
			 costs reasonably incurred as a result of the reorganization of broadcast
			 television spectrum, and for other purposes.
	
 1.Short titleThis Act may be cited as the Viewer and Listener Protection Act of 2017. 2.DefinitionsIn this Act—
 (1)the term broadcast radio station means any entity that is licensed by the Commission as an AM, FM, noncommercial educational FM, or FM Translator radio broadcast station under the Communications Act of 1934 (47 U.S.C. 151 et seq.);
 (2)the term broadcast television station means any— (A)full-power television broadcast station; or
 (B)low-power television broadcast station that has been accorded primary status as a Class A television licensee under section 73.6001(a) of title 47, Code of Federal Regulations;
 (3)the term Commission means the Federal Communications Commission; and
 (4)the term Secretary means the Secretary of the Treasury. 3.Viewer and listener protection fund (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Viewer and Listener Protection Fund.
 (b)Authorization of appropriationsThere are authorized to be appropriated to the Viewer and Listener Protection Fund such sums as may be necessary to carry out the purposes of the Viewer and Listener Protection Fund.
			(c)Purposes
 (1)Availability of fundsIf the Commission makes the certification described in paragraph (2), amounts in the Viewer and Listener Protection Fund shall be available to the Commission to make any payments—
 (A)required under section 6403(b)(4)(A)(ii) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)(4)(A)(ii)); or
 (B)to a broadcast television station or a broadcast radio station for costs that the station incurred during the reorganization of broadcast television spectrum.
 (2)CertificationAmounts in the Viewer and Listener Protection Fund shall be available to the Commission immediately upon certification by the Commission to the Secretary that the amounts are necessary to provide a reimbursement to a broadcast television station or to a broadcast radio station, as applicable, for a purpose described in paragraph (1).
 (d)LimitationAmounts made available to the Commission under subsection (c) shall be available until the end of fiscal year 2022.
 (e)Unused funds returned to the general fund of the TreasuryIf any amounts remain in the Viewer and Listener Protection Fund after the end of fiscal year 2022, the Secretary shall transfer such amounts to the general fund of the Treasury.
			4.Transition period for broadcast television stations
 (a)In generalThe Commission shall— (1)subject to subsection (b), modify the transition period for the relocation of specific broadcast television stations in accordance with the reassignments of television channels made under section 6403(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)) to ensure that—
 (A)no broadcast television station is forced to stop broadcasting or significantly reduce service for a significant period of time due to reasons outside of the control of the station; and
 (B)the relocation of broadcast television stations proceeds as efficiently and effectively as possible; and
 (2)establish appropriate penalties for a broadcast television station that fails to meet any deadline adopted under paragraph (1), unless the failure of the station to meet the deadline is for a reason that is outside of the control of the station.
 (b)Modification requirementsWhen making the modification required under subsection (a)(1), the Commission shall make all reasonable efforts to ensure that the modification does not delay the deployment of broadband services.
			5.Impact on radio listeners
 The Commission shall make all reasonable efforts to preserve the coverage area and population served by any broadcast radio station that is impacted by the reorganization authorized under section 6403(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)).
		